Name: 89/558/EEC: Council Decision of 10 October 1989 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Finland on research and development in the field of the protection of the environment
 Type: Decision
 Subject Matter: Europe;  research and intellectual property;  environmental policy
 Date Published: 1989-10-20

 Avis juridique important|31989D055889/558/EEC: Council Decision of 10 October 1989 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Finland on research and development in the field of the protection of the environment Official Journal L 304 , 20/10/1989 P. 0008COUNCIL DECISION of 10 October 1989 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Finland on research and development in the field of the protection of the environment (89/558/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas by its Decision 86/234/EEC (3), the Council adopted multiannual research and development programmes in the field of the environment (1986 to 1990), which include a programme on the protection of the environment; whereas Article 6 of that Decision authorizes the Commission to negotiate agreements with third States, in particular those involved in European cooperation in the field of scientific and technical research (COST), with a view to associating them wholly or partly with these programmes; Whereas, by Decision 87/177/EEC (4), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Republic of Finland; Whereas the Agreement referred to in this Decision should be approved; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Sole Article The Cooperation Agreement between the European Economic Community and the Republic of Finland on research and development in the field of the protection of the environment, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. The President of the Council shall give the notification provided for in Article 11 of the Agreement (5). Done at Luxembourg, 10 October 1989. For the Council The President F. DOUBIN (1) OJ No C 299, 24. 11. 1988, p. 11. (2) OJ No C 120, 16. 5. 1989, p. 315. (3) OJ No L 159, 14. 6. 1986, p. 31. (4) OJ No L 71, 14. 3. 1987, p. 29. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.